Citation Nr: 0309712	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  03-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
urinary incontinence with urinary tract infections, currently 
rated as 20 percent disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left kidney 
disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1963 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied a rating in excess 
of 20 percent for service-connected urinary incontinence with 
urinary tract infections, and denied reopening of a claim for 
service connection for a left kidney disability.  The veteran 
entered notice of disagreement with this decision in July 
2002; the RO issued a statement of the case in December 2002; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in December 2002. 

On the VA Form 9 received in December 2002, the veteran 
checked the block to indicate a request for a Board hearing 
at a local VA office before a member of the Board (known as a 
"Travel Board" hearing).  For this reason, the Board is 
returning the claims file to the RO to schedule a Travel 
Board hearing for the appellant before a Veterans Law Judge 
(previously referred to as a Member of the Board). 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the appellant for a personal 
hearing before a traveling Veterans Law Judge at 
the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters 


the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


